


Exhibit 10.1
SCANSOURCE, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
As Amended and Restated Effective January 1, 2015

SECTION 1
Purpose and Administration


1.1    Name of Plan. ScanSource, Inc. (the “Company”) hereby adopts this amended
and restated ScanSource, Inc. Nonqualified Deferred Compensation Plan (the
“Plan”), as set forth herein.


1.2    Effective Date of Amended and Restated Plan. The Plan was originally
established effective July 1, 2004. This document sets forth the terms of the
Plan as amended and restated effective as of January 1, 2015. The terms of the
Plan as in effect prior to January 1, 2015 shall govern the operation of the
Plan prior to this amendment and restatement (except that the balance credited
to a Participant’s Participating Employer Contribution Account shall become
fully vested if the Participant remains (or has remained) continuously employed
by a Participating Employer or an Affiliate until his or her Retirement Date
(For Vesting Purposes Only) provided the Participant remains so employed as of
January 1, 2015), and all Deferred Compensation Accounts as of December 31, 2014
shall be distributed as provided previously, except for changes otherwise
permitted by Section 409A of the Code.


1.3    Purpose. The Company has established the Plan primarily for the purpose
of providing deferred compensation to a select group of management or highly
compensated employees of the Participating Employers. The Plan is intended to be
a top-hat plan as described in Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA
and is intended to comply with Code Section 409A. The Company intends that the
Plan (and each Trust under the Plan as described in Section 13.2) shall be
treated as unfunded for tax purposes and for purposes of Title I of ERISA and
the Code. The Plan is not intended to qualify under Code Section 401(a).
A Participating Employer’s obligations hereunder, if any, to a Participant (or
to a Participant’s beneficiary) shall be unsecured and shall be a mere promise
by the Participating Employer to make payments hereunder in accordance with the
terms of the Plan. A Participant (and, if applicable, the Participant’s
beneficiary) shall be treated as a general unsecured creditor of any
Participating Employer.
1.4    Administration. The Plan shall be administered by the Plan Administrative
Committee appointed by the Company.
(a)
Authority. The Plan Administrative Committee shall have full authority and power
to administer and construe the Plan, subject to applicable requirements of law.
Without limiting the generality of the foregoing, the Plan Administrative
Committee shall have the following powers and duties:

(i)
To make and enforce such rules and regulations as it deems necessary or proper
for the administration of the Plan;

(ii)
To interpret the Plan and to decide all questions concerning the Plan;

(iii)
To designate persons eligible to participate in the Plan, subject to the
approval of the Board;

(iv)
To determine the amount and the recipient of any payments to be made under the
Plan;

(v)
To designate and value any investments deemed held in the Accounts;


1



--------------------------------------------------------------------------------




(vi)
To appoint such agents, counsel, accountants, consultants and other persons as
may be required to assist in administering the Plan; and

(vii)
To make all other determinations and to take all other steps necessary or
advisable for the administration of the Plan.

Subject to paragraph (b) below, all decisions made by the Plan Administrative
Committee pursuant to the provisions of the Plan shall be made in its sole
discretion and shall be final, conclusive, and binding upon all parties.
(b)
Authority of Board of Directors. Notwithstanding anything in this Plan to the
contrary, the Board shall have the power

(i)
to review and approve the persons who will be eligible to participate in the
Plan; and

(ii)
to make determinations with respect to the participation and benefits of to any
member of the Plan Administrative Committee who is a participant in the Plan.

(c)
Delegation of Duties. The Plan Administrative Committee may delegate such of its
duties and may engage such experts and other persons as it deems appropriate in
connection with administering the Plan. The Plan Administrative Committee shall
be entitled to rely conclusively upon, and shall be fully protected in any
action taken by the Plan Administrative Committee, in good faith in reliance
upon any opinions or reports furnished to it by any such experts or other
persons.

(d)
Expenses. All expenses incurred prior to the termination of the Plan that shall
arise in connection with the administration of the Plan, including, without
limitation, administrative expenses and compensation and other expenses and
charges of any actuary, counsel, accountant, specialist, or other person who
shall be employed by the Plan Administrative Committee in connection with the
administration of the Plan shall be paid by the Participating Employers.

(e)
Indemnification of Plan Administrative Committee. The Participating Employers
agree to indemnify and to defend to the fullest extent permitted by law any
person serving as a member of the Plan Administrative Committee, and each
employee of a Participating Employer or any of their affiliated companies
appointed by the Plan Administrative Committee to carry out duties under this
Plan, against all liabilities, damages, costs and expenses (including attorneys’
fees and amounts paid in settlement of any claims approved by the Company)
occasioned by any act or omission to act in connection with the Plan, if such
act or omission is in good faith.

(f)
Liability. To the extent permitted by law, neither the Plan Administrative
Committee nor any other person shall incur any liability for any acts or for any
failure to act except for liability arising out of such person’s own willful
misconduct or willful breach of the Plan.

SECTION 2    
Definitions


For purposes of the Plan, the following words and phrases shall have the
meanings set forth below, unless their context clearly requires a different
meaning:
2.1    Account. “Deferred Compensation Account” means the bookkeeping account
maintained for the Participant in accordance with Section 7.1 and which includes
the following subaccounts:

2



--------------------------------------------------------------------------------




(a)
“In-Service Distribution Sub-Account(s)” means the Account(s) established under
a Participant’s Account in connection with the Participant’s election of one or
more scheduled In-Service Distribution Dates pursuant to Section 6.1.

(b)
“Separation from Service Distribution Sub-Account” means the Account established
under a Participant’s Account in connection with the Participant’s Separation
from Service distribution pursuant to Section 6.2.

2.2    Affiliate. “Affiliate” means any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Company and any trade or business (whether or not incorporated)
which is under common control (as defined in Code Section 414(c)) with the
Company, except in making any such determination, 50% shall be substituted for
80% under such Code Section and the related Treasury Regulations.
2.3    Board. “Board” means the Board of Directors of ScanSource, Inc.
2.4    Change in Control. “Change in Control” means (a) a change in the
ownership of the Company as determined in accordance with Treasury Regulation
Section 1.409A-3(i)(5)(v), (b) a change in effective control of the Company as
determined in accordance with Treasury Regulation Section 1.409A-3(i)(5)(vi), or
(c) a change in the ownership of a substantial portion of the assets of the
Company as determined in accordance with Treasury Regulation Section
1.409A-3(i)(5)(vii).
2.5    Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time. Any reference to a section of the Code includes any comparable
section or sections of any future legislation that amends, supplements or
supersedes that section.
2.6    Company. “Company” means ScanSource, Inc. or any successor company that
adopts this Plan.
2.7    Compensation. “Compensation” means such forms of compensation payable in
cash as may be designated by the Plan Administrative Committee, from time to
time, in its sole discretion, as eligible for deferral under this Plan.
Compensation may include, but shall be not limited to, base salary and any bonus
compensation payable to the Participant.
2.8    Compensation Deferrals. “Compensation Deferrals” means the amount of
Compensation that a Participant elects to defer pursuant to Section 4.
2.9    Deferral Election. “Deferral Election” means an election made by a
Participant pursuant to Section 4 to defer Compensation.
2.10    Discretionary Employer Contribution. “Discretionary Employer
Contribution” means the contribution deemed credited to a Participant’s Account
pursuant to Section 5.3.
2.11    Discretionary Matching Contribution. “Discretionary Matching
Contribution” means the contribution deemed credited to a Participant’s Account
pursuant to Section 5.1.
2.12    Eligible Employee. “Eligible Employee” means an employee of a
Participating Employer who has been designated pursuant to Section 3 as eligible
to make contributions to the Plan.

3



--------------------------------------------------------------------------------




2.13    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time. Any reference to a section of ERISA includes
any comparable section or sections of any future legislation that amends,
supplements or supersedes that section.
2.14    In-Service Distribution Date. “In-Service Distribution Date” means the
date selected by the Participant for commencement of a scheduled in-service
distribution pursuant to Section 6.1.
2.15    Participant. “Participant” means an Employee who meets the eligibility
criteria set forth in Section 3 and who has made a Deferral Election in
accordance with the terms of the Plan.
2.16    Participating Employer. “Participating Employer” means the Company and
any of its participating Affiliates, or any of their successors.
2.17    Plan Administrative Committee. “Plan Administrative Committee” means the
committee appointed by the Company’s Board of Directors to administer the Plan.
2.18    Plan Year. “Plan Year” means the calendar year.
2.19    Retirement Date. “Retirement Date” means the date on which a Participant
separates from service after reaching 55 and completing at least 10 years of
service as an employee of a Participating Employer.
2.20    Retirement Date (For Vesting Purposes Only). “Retirement Date (For
Vesting Purposes Only)” means the date on which the sum of the Participant’s age
and years of service equals or exceeds sixty-five (65).
2.21    ScanSource Controlled Group. “ScanSource Controlled Group” means the
Company and its Affiliates.
2.22    Separation from Service or Separate from Service. A Participant will be
considered to Separate from Service if he or she dies, retires, or otherwise has
a termination of employment with the ScanSource Controlled Group, subject to the
following:
(a)
For this purpose, the employment relationship is treated as continuing intact
while the individual is on military leave, sick leave, or other bona fide leave
of absence (such as temporary employment by the government) if the period of
such leave does not exceed six (6) months, or if longer, so long as the
individual’s right to reemployment with the ScanSource Controlled Group is
provided either by statute or by contract. If the period of leave exceeds six
(6) months and the individual’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first date immediately following such six-month period.

(b)
The determination of whether a Participant has separated from service shall be
determined based on the facts and circumstances in accordance with the rules set
forth in Code Section 409A and the regulations thereunder.

2.23    Totally Disabled or Total Disability. A Participant shall be considered
to be “Total Disabled” if he or she meets one of the following requirements:
(a)
The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months.


4



--------------------------------------------------------------------------------




(b)
The Participant is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of a Participating Employer.

(c)
The Participant is determined to be totally disabled by the Social Security
Administration.

2.24    Valuation Date. “Valuation Date” means each business day the financial
markets and the vendor that administers the Plan on behalf of the Company are
open, unless the underlying investment requires a less frequent valuation.
2.25    Other Definitions. In addition to the terms defined in this Section 2,
other terms are defined when first used in Sections of this Plan.


SECTION 3    
Eligibility and Participation


3.1    Eligible Employees. Only employees of a Participating Employer who are
designated by the Plan Administrative Committee and approved by the Board shall
be eligible to participate in the Plan. Participation is limited to a select
group of management or highly compensated employees of the ScanSource Controlled
Group. See Appendix A.
3.2    Participation.
(g)
An Eligible Employee shall become a Participant in the Plan by (i) completing
and submitting to the Company a Deferral Election in accordance with Section 4
below, and (ii) complying with such terms and conditions as the Board and/or the
Plan Administrative Committee may from time to time establish for the
implementation of the Plan, including, but not limited to, any condition the
Board and/or the Plan Administrative Committee may deem necessary or appropriate
for the Participating Employers to meet their obligations under the Plan.

(h)
An employee shall only be a Participant eligible to have compensation deferred
under this Plan only while he or she is employed by a Participating Employer and
is designated as an Eligible Employee. If an employee subsequently ceases to be
a designated Eligible Employee after becoming a Participant, he or she shall
remain a Participant for the other purposes of the Plan to the extent of any
existing Account balance subject to Section 14.1.

SECTION 4


Compensation Deferrals


4.1    Election to Defer Compensation. An Eligible Employee may elect to defer
receipt of Compensation as follows:
(i)
General Rule. Except as otherwise provided in this Section, an election to defer
receipt of Compensation for services to be performed during a calendar year must
be made no later than the December 31 preceding the calendar year during which
the Participant will perform the related services.

(j)
Performance-Based Compensation. In the case of Compensation that qualifies as
“performance-based compensation” for purposes of Code Section 409A, an election
to defer receipt of such compensation must


5



--------------------------------------------------------------------------------




be made no later than the date that is six (6) months before the end of the
performance period with respect to which such performance-based compensation
relates.
(k)
First Year of Eligibility. Notwithstanding the foregoing, in the case of the
first year in which an employee becomes eligible to participate in the Plan, an
initial deferral election must be made not later than thirty (30) days after the
date the employee becomes eligible to participate in the Plan. Such election
shall apply only with respect to compensation paid for services to be performed
subsequent to the election.

This paragraph (c) will not apply to an Eligible Employee who is a participant
in any other account balance deferred compensation plans maintained by any
member of the ScanSource Controlled Group which is required to be aggregated
with this Plan under Code Section 409A.
4.2    Amount of Compensation Deferral. A Participant may elect to defer receipt
of a percentage of his or her Compensation payable for a Plan Year subject to
the following rules:
(a)
The maximum percentage Compensation that can be deferred for a Plan Year will be
determined by the Plan Administrative Committee at least thirty (30) days prior
to the beginning of the Plan Year.

(b)
The amount of the deferral elected for the Plan Year cannot reduce the
Participant’s cash compensation below the amount the Participating Employer
determines necessary to satisfy applicable federal, state and local income and
employment withholding taxes and any obligations to make benefit plan
contributions.

4.3    Election of In-Service Distribution Date. A Participant may elect to have
any whole percentage of the amount of Compensation Deferrals, Discretionary
Matching Contributions and Discretionary Employer Contributions credited to his
or her Account for a particular Plan Year, and any earnings thereon, distributed
at a designated date prior to his or her Separation from Service in accordance
with Section 6. Such election shall be made at the time the Participant makes
the election for the Plan Year with respect to which the Compensation Deferrals,
Discretionary Matching Contributions and Discretionary Employer Contributions
are to be credited to the Participant’s Account.
4.4    Election of Form of Payment of Retirement Distribution. A Participant may
elect whether payment of his or her Account for a particular Plan Year will be
made in a lump sum or installments following his or her Separation from Service
in accordance with Section 6. Such election shall be made at the time the
Participant makes the election for the Plan Year with respect to which the
Compensation Deferrals, Discretionary Matching Contributions and Discretionary
Employer Contributions are to be credited to the Participant’s Account.
4.5    Election of Distribution Upon Change In Control. A Participant may elect
to have his or her Account for a particular Plan Year distributed immediately
following a Change in Control. Such election shall be made at the time the
Participant makes the election for the Plan Year with respect to which the
Compensation Deferrals, Discretionary Matching Contributions and Discretionary
Employer Contributions are to be credited to the Participant’s Account.
4.6    General Rules Applicable to Elections. Elections under this Article 4
shall be made in the form, manner, and in accordance with the notice
requirements, prescribed by the Plan Administrative Committee. Except as
otherwise provided in this Plan, an election made by a Participant for a
particular calendar year shall become irrevocable as of the last date on which
such election can be made for the calendar year pursuant to this Article 4.
Notwithstanding any other provision of the Plan, an election by a Participant to
defer Compensation for a particular Plan Year will be prohibited for at least
six months after a hardship distribution (pursuant to Treasury Regulation
§1.401(k)-1(d)(3)) from a 401(k) plan sponsored by a Participating Employer to
the extent required under Treasury Regulation §1.401(k)-1(d)(3).

6



--------------------------------------------------------------------------------




4.7    Cancellation of Deferral Election.
(a)
The Plan Administrative Committee may permit or require a Participant to cancel
a Deferral Election during a calendar year if it determines either of the
following circumstances has occurred:

(i)
The Participant has an “unforeseeable emergency” as defined in Section 7.03
below or a hardship distribution (pursuant to Treasury Regulation
§1.401(k)-1(d)(3)) from a 401(k) plan sponsored by a Participating Employer, to
the extent permitted by Section 409A of the Code. If approved by the Plan
Administrative Committee, such cancellation shall take effect as of the first
payroll period next following approval by the Plan Administrative Committee.

(ii)
The Participant incurs a disability. If approved by the Plan Administrative
Committee, such cancellation shall take effect no later than the later of the
end of the calendar year or the 15th day of the third month following the date
Participant incurs a disability. Solely for purposes of this clause (ii), a
disability refers to any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months.

(b)
If a Participant cancels a Deferral Election during a calendar year, he or she
will not be permitted to make a new deferral election with respect to
Compensation relating to services performed during the same calendar year.

4.8    Crediting of Compensation Deferrals.
(a)
The amount of Compensation deferred by a Participant shall be credited to the
Participant’s Account as of the Valuation Date coincident with or immediately
following the date such Compensation would, but for the Participant’s Deferral
Election, be payable to the Participant.

(b)
The Compensation Deferrals, and the earnings thereon, credited to the
Participant’s Compensation Deferral Account shall be immediately 100% vested and
nonforfeitable at all times.



SECTION 5    
Discretionary Matching or Employer Contributions
5.1    Discretionary Matching Contribution.
(c)
For any Plan Year, a Participating Employer may credit to the Deferred
Compensation Account of any Participant employed by that Participating Employer
with a Discretionary Matching Contribution in such amount as may be determined
by the Participating Employer in its sole discretion at least thirty (30) days
prior to the beginning of the Plan Year. Discretionary Matching Contributions
need not be uniform among Participants.

(d)
The amount of the Discretionary Matching Contribution to be credited to a
Participant’s Account for a Plan Year shall be equal to such dollar amount, such
percentage of a Participant’s Compensation Deferrals, or any combination
thereof, as may be determined by the Participating Employer in its sole
discretion.


7



--------------------------------------------------------------------------------




(e)
Any Discretionary Matching Contribution will be credited to a Participant’s
Account as of the Valuation Date specified by the Participating Employer.

5.2    Vesting of Discretionary Matching Contribution.
(a)
Except as otherwise provide in paragraph (b) below and subject to Section 10,
the Discretionary Matching Contribution credited to a Participant’s Account with
respect to a particular Plan Year shall become vested in accordance with the
following schedule:

Years of Service Completed Following Plan Year for which Contribution is
Credited
Vested Percentage
Less than 3 Years of Service
0%
3 Years of Service
50%
4 Years of Service
75%
5 or more Years of Service
100%

A Participant will be credited with a Year of Service if:
(i)
he or she is actively employed by a Participating Employer for a continuous
period of at least six (6) full months during a Plan Year and is actively
employed by a Participating Employer as of the last day of the Plan Year, or

(ii)
he or she fails to meet the active employment requirement in clause (i) above
solely as a result of an approved leave of absence.

(b)
Notwithstanding the foregoing vesting schedule:

(i)
solely for purposes of determining the vesting of Discretionary Matching
Contributions credited to a Participant’s Account with respect to the Plan Year
ended December 31, 2005, the number of Years of Service completed by such
Participant will be determined during the period beginning as of July 1, 2005.

(ii)
the balance credited to a Participant’s Participating Employer Contribution
Account shall become fully vested if the Participant remains continuously
employed by a Participating Employer or an Affiliate until his or her death,
Total Disability, Retirement Date (For Vesting Purposes Only) or the occurrence
of a Change in Control.

5.3    Discretionary Employer Contribution.
(a)
For any Plan Year, a Participating Employer may credit to the Deferred
Compensation Account of any Participant employed by that Participating Employer
with a Discretionary Employer Contribution in such amount as may be determined
by the Participating Employer in its sole discretion at least thirty (30) days
prior to the beginning of the Plan Year. Discretionary Employer Contributions
need not be uniform among Participants.


8



--------------------------------------------------------------------------------




(b)
The amount of the Discretionary Employer Contribution to be credited to a
Participant’s Account for a Plan Year shall be equal to such dollar amount as
may be determined by the Participating Employer in its sole discretion.

(c)
Any Discretionary Employer Contribution will be credited to a Participant’s
Account as of the Valuation Date specified by the Participating Employer.

5.4    Vesting of Discretionary Employer Contribution.
(a)
Except as otherwise provided in paragraph (b) below or otherwise specified by
the Participating Employer at the time of credit to the Deferred Compensation
Account of the Participant, the Discretionary Employer Contribution credited to
a Participant’s Account with respect to a particular Plan Year shall become
vested in accordance with the following schedule:



Years of Service Completed Following Plan Year for which Contribution is
Credited
Vested Percentage
Less than 3 Years of Service
0%
3 Years of Service
50%
4 Years of Service
75%
5 or more Years of Service
100%



A Participant will be credited with a Year of Service if:
(i)
he or she is actively employed by a Participating Employer for a continuous
period of at least six (6) full months during a Plan Year and is actively
employed by a Participating Employer as of the last day of the Plan Year, or

(ii)
he or she fails to meet the active employment requirement in clause (i) above
solely as a result of an approved leave of absence.

(b)
Notwithstanding the foregoing vesting schedule:

(i)
the Participating Employer may specify a different vesting schedule for a
Discretionary Employer Contribution than described above or provide that the
Discretionary Employer Contribution is fully vested at the time credited to the
Deferred Compensation Account of the Participant.

(ii)
the balance credited to a Participant’s Participating Employer Contribution
Account shall become fully vested if the Participant remains continuously
employed by a Participating Employer until his or her death, Total Disability,
Retirement Date (For Vesting Purposes Only) or the occurrence of a Change in
Control.


9



--------------------------------------------------------------------------------




5.5    Forfeiture. A Participant’s unvested Account balance shall be forfeited
upon the occurrence of the payment event related to the Account.
SECTION 6    
Distribution Elections
Subject to the other terms contained in this Plan, a Participant may make the
following distribution elections:
6.1    Election of Designated In-Service Distribution Date(s). The Participant
may elect to have any whole percentage of the amount of Compensation Deferrals,
vested Discretionary Matching Contributions and vested Discretionary Employer
Contributions credited to his or her Account for a particular Plan Year, and any
earnings thereon, distributed at a specified date prior to his or her Separation
from Service, subject to the following rules:
(c)
The specified in-service distribution date cannot be earlier than the end of the
five (5) Plan Year period following the Plan Year for which such Compensation
Deferrals, Discretionary Matching Contributions and Discretionary Employer
Contributions are credited to his or her Account.

(d)
The Compensation Deferrals, vested Discretionary Matching Contributions and
vested Discretionary Employer Contributions credited to a Participant’s Account
for a particular Plan Year, and any earnings thereon, to be distributed at a
specified date, shall be distributed in a single lump sum, unless the
Participant elects otherwise. The Participant may elect to have such
Compensation Deferrals, vested Discretionary Matching Contributions, vested
Discretionary Employer Contributions for a particular Plan Year and any earnings
thereon, to be distributed at a specified date, to be distributed in no more
than five (5) annual installment payments beginning as of the specified
distribution date and on each annual anniversary thereafter until paid in full.

(e)
If a Participant fails to make an in-service distribution election with respect
to Compensation Deferrals, Discretionary Matching Contributions and
Discretionary Employer Contributions for a Plan Year, then such Compensation
Deferrals, Discretionary Matching Contributions and Discretionary Employer
Contributions will be allocated to the Participant’s Separation from Service
Distribution Sub-Account.

(f)
Such election shall be made at the same time the Participant makes the Deferral
Election in accordance with Section 4 for that Plan Year. Except as otherwise
provided in paragraph (f) below, any such election shall be irrevocable.

(g)
A separate In-Service Distribution Sub-Account will be established and
maintained as part of the Participant’s Account for each In-Service Distribution
Date elected by the Participant. Such Account shall be credited or charged with
(i) the amounts of Compensation Deferrals, Discretionary Matching Contributions
and Discretionary Employer Contributions designated by the Participant to be
distributed as of the In-Service Distribution Date, (ii) a portion of the
income, gains, losses, and expenses of investments deemed held in the
Participant’s Account as allocated based on the Compensation Deferrals,
Discretionary Matching Contributions and Discretionary Employer Contributions
credited to such Sub-Account and (iii) distributions from such Sub-Account.

(h)
A Participant may change his or her specified in-service distribution date
and/or form of payment only in accordance with Section 409A of the Code and the
following rules:

(i)
Such election may not take effect until at least twelve (12) months after the
date on which the election is made.


10



--------------------------------------------------------------------------------




(ii)
The new distribution date cannot be less than five (5) years from the date such
payment otherwise would have been paid but for the new election.

(iii)
Such election must be at least twelve (12) months prior to the date the first
payment is scheduled to be paid.

6.2    Election of Form of Payment Upon Separation from Service.
(d)
Unless a Participant elects otherwise, the vested balance credited to his or her
Separation from Service Distribution Sub-Account for a particular year will be
distributed in a single lump sum payment.

(e)
A Participant may elect to have the vested balance credited to his or her
Separation from Service Distribution Sub-Account for a particular Plan Year
distributed in no more than sixteen (16) annual (or sixty-one (61) quarterly)
installment payments, beginning as of the specified distribution date and on
each annual (quarterly) anniversary thereafter until paid in full, only if the
Participant Separates from Service on or after his or her Retirement Date. A
Participant may elect to have the vested balance credited to his or her
Separation from Service Distribution Sub-Account distributed in no more than
four (4) annual installment payments, beginning as of the specified distribution
date and on each annual anniversary thereafter until paid in full, only if the
Participant Separates from Service before his or her Retirement Date.

(f)
Such election shall be made at the same time the Participant makes the Deferral
Election in accordance with Section 4 for that Plan Year. Except as otherwise
provided in paragraph (e) below, any such election shall be irrevocable.

(g)
A separate Separation from Service Distribution Sub-Account will be established
and maintained as part of the Participant’s Account for each Plan Year. Such
Account shall be credited or charged with (i) the amount of Compensation
Deferrals, Discretionary Matching Contributions and Discretionary Employer
Contributions to be distributed following the Participant’s Separation from
Service for the particular Plan Year, (ii) a portion of the income, gains,
losses, and expenses of investments deemed held in the Participant’s Account as
allocated based on the Compensation Deferrals, Discretionary Matching
Contributions and Discretionary Employer Contributions credited to such
Sub-Account and (iii) distributions from such Sub-Account.

(h)
A Participant may change his or her retirement distribution election and/or form
of payment only in accordance with Section 409A of the Code and the following
rules:

(i)
Such election may not take effect until at least twelve (12) months after the
date on which the election is made.

(ii)
The new distribution date cannot be less than five (5) years from the date such
payment otherwise would have been paid but for the new election.

(iii)
Such election must be at least twelve (12) months prior to the date the first
payment is scheduled to be paid.

6.3    Election of Distribution Upon Change in Control. A Participant may elect
to have his or her Account for a particular Plan Year distributed immediately
following a Change in Control. Such election shall be made at the time the
Participant makes the Deferral Election for the particular Plan Year. Except as
otherwise permitted by Section 409A of the Code, and subject to Sections 6.1(f)
and 6.2(e) above, any such election shall be irrevocable.

11



--------------------------------------------------------------------------------




6.4    General Rules. Elections under this Section 6 shall be made in the form,
manner, and in accordance with the notice requirements prescribed by the Plan
Administrative Committee. Except as otherwise provided in this Plan, if a
Participant fails to make a distribution election under this Section 6, the
balance credited to his or her Account for a particular Plan Year will be
distributed in a single lump sum payment following his or her Separation from
Service date. All payments shall be made in cash.
SECTION 7    
Deferred Compensation Accounts
7.1    Participant’s Accounts. The Company shall establish and maintain a
separate memorandum account in the name of each Participant. Such account shall
be credited or charged with (a) the Participant’s Compensation Deferrals, if
any; (b) Discretionary Matching Contributions, if any; (c) Discretionary
Employer Contributions, if any; (d) income, gains, losses, and expenses of
investments deemed held in such Account; and (e) distributions from such
Account.
7.2    Investment of Accounts.
(c)
The amount credited to a Participant’s Account shall be deemed to be invested
and reinvested in mutual funds, stocks, bonds, securities, and any other assets
or investment vehicles, as may be selected by the Plan Administrative Committee
in its sole discretion; provided that in no event shall such Accounts be deemed
to be invested in securities issued by the Company.

(d)
A Participant may elect the manner in which his or her Account is deemed to be
invested and reinvested among the deemed investment options selected by the Plan
Administrative Committee. A Participant’s investment election shall remain in
effect until the Participant properly files a change of election with the Plan
Administrative Committee. In the event that any Participant fails to make an
election with respect to the investment of all or a portion of the balance in
his or her account at any time, the Participant shall be deemed to have elected
that such balance be deemed to be invested in a money market (or equivalent)
fund and such assets shall remain in such investment fund until such time as the
Participant directs otherwise.

(e)
A Participant’s investment direction (or any change in his or her investment
direction) shall be made in the form, manner, and in accordance with the notice
requirements, prescribed by the Plan Administrative Committee.

(f)
A Participant, by electing to participate in this Plan, agrees on behalf of
himself or herself and his or her designated beneficiaries, to assume all risk
in connection with any increase or decrease in value of the investments which
are deemed to be held in his or her account. Each Participant further agrees
that the Plan Administrative Committee and the Participating Employer shall not
in any way be held liable for any investment decisions or for the failure to
make any investments by the Plan Administrative Committee.


12



--------------------------------------------------------------------------------






SECTION 8    
Distribution Prior to Separation from Service
8.1    Distribution of In-Service Distribution Sub-Account(s).
(g)
Commencement of Payment. Subject to paragraph (c) below and Section 6.1(f)
above, payment of a Participant’s In-Service Distribution Sub-Account will be
paid in a lump sum distribution within the calendar month following the calendar
month of the In-Service Distribution Date applicable to such Sub-Account, unless
the Participant elected otherwise, in which case payment of the Participant’s
In-Service Distribution Sub-Account will be distributed in the number of
installment payments elected by the Participant, with the first installment
payment to be made within the calendar month following the calendar month of the
In-Service Distribution Date applicable to such Sub-Account and each successive
installment payment to be made on the succeeding annual anniversary of the
In-Service Distribution Date applicable to such Sub-Account.

(h)
Amount of Payment. The amount of the lump sum payment will be equal to the value
of the In-Service Distribution Account as of the last valuation date preceding
the date of payment. The amount of any installment payment will be equal to (i)
the value of the In-Service Distribution Account as of the last valuation date
preceding the date of payment divided by (ii) the number of installment payments
not yet distributed.

(i)
Separation from Service Prior to In-Service Distribution Date. If the
Participant Separates from Service prior to the commencement of distribution, or
full distribution, of an In-Service Distribution Sub-Account, then such
In-Service Distribution Sub-Account or remaining portion thereof shall be
distributed at the same time and in the same manner as the Participant’s
Separation from Service Distribution Sub-Account.

8.2    Financial Hardship. The Plan Administrative Committee, in its sole
discretion, may permit a hardship payment to be made to a Participant at any
time prior to Separation from Service in the event of an “unforeseeable
emergency”. Withdrawals of amounts because of an unforeseeable emergency will be
permitted to the extent reasonably needed to satisfy the emergency need.
(a)
For purposes of this Section, an “unforeseeable emergency” is a severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in Section 152(a) of
the Code) of the Participant, loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.

(b)
The circumstances that will constitute an unforeseeable emergency will depend
upon the facts of each case, but, in any case, payment may not be made to the
extent that such hardship is or may be relieved:

(iii)
Through reimbursement or compensation by insurance or otherwise;

(iv)
By liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship; or

(v)
By cessation of Compensation Deferrals under the Plan.

8.3    Distribution Upon Change in Control. Subject to Sections 6.1(f) and
6.2(e) above, if a Participant has elected to receive distribution of his or her
Account for a particular Plan Year upon the occurrence of a Change in Control,
the

13



--------------------------------------------------------------------------------




balance credited to the Participant’s Account shall be distributed to the
Participant in a single lump sum payment within thirty (30) days after the
Change in Control.
SECTION 9    
Distribution Following Separation from Service
9.1    Distribution from Separation from Service Distribution Sub-Account.
(c)
Commencement of Payment. Subject to Section 6.2(e) above, payment of a
Participant’s Separation from Service Distribution Sub-Account will commence as
of the first calendar month following the calendar month of the Participant’s
Separation from Service date.

Notwithstanding any other provision of the Plan, in no event shall payment to a
Participant who is a “specified employee” within the meaning of Code Section
409A on his or her Separation from Service date, commence earlier than the first
day following the earlier of (i) the end of the six (6) month period following
such date or (ii) the Participant’s death. In that event, any payments to be
made prior to the earlier of (i) the end of the six (6) month period following
such date or (ii) the Participant’s death will be accumulated and paid in a lump
sum as soon as administratively practicable (and no later than the calendar
month) following the earlier of such dates.
(d)
Form of Payment.

(i)
Separation from Service Prior to Retirement Date. In the event that a
Participant Separates from Service for any reason other than death or Total
Disability prior to reaching his or her Retirement Date, then the amount
credited to the Participant’s Separation from Service Distribution Sub-Account
will be distributed to the Participant in a single lump sum payment, unless the
Participant elected otherwise, in which case the amount credited to the
Participant’s Separation from Service Distribution Sub-Account will be
distributed in the number of installment payments elected by the Participant,
with the first installment payment to be made in the first calendar month
following the calendar month of the Participant’s Separation from Service date
applicable to such Sub-Account and each successive installment payment to be
made on the succeeding annual anniversary of the Participant’s Separation from
Service date.

(ii)
Separation from Service at or after Retirement Date. If a Participant Separates
from Service at or after reaching his or her Retirement Date, for any reason
other than death or Total Disability, his or her Separation from Service
Distribution Sub-Account will be distributed to the Participant in a single lump
sum payment, unless the Participant elected otherwise, in which case the amount
credited to the Participant’s Separation from Service Distribution Sub-Account
will be distributed in the number of installment payments elected by the
Participant, with the first installment payment to be made in the first calendar
month following the calendar month of the Participant’s Separation from Service
date applicable to such Sub-Account and each successive installment payment to
be made on the succeeding annual (quarterly) anniversary of the Participant’s
Separation from Service date.

(e)
Amount of Payment.

(iv)
Lump Sum Amount. The amount of the lump sum payment will be equal to the value
of the Separation from Service Distribution Sub-Account as of the last valuation
date preceding the date of payment.


14



--------------------------------------------------------------------------------




(v)
Installment Payments. Each annual installment payment shall be in the amount
equal to (A) the value of the Separation from Service Distribution Sub-Account,
as of the last valuation date preceding the date of payment, divided by (B) the
number of installment payments not yet distributed.

Notwithstanding the foregoing, if the balance credited to the Participant’s
Account as of his or her Separation from Service date does not exceed the
applicable dollar limit on elective 401(k) plan deferrals then in effect under
Code Section 402(g)(1)(B), then distribution will be made in a single lump sum
payment within the calendar month following the calendar month of the
Participant’s Separation from Service date.
9.2    Separation from Service Due to Total Disability. In the event that a
Participant Separates from Service at any time by reason of becoming Totally
Disabled, subject to Sections 6.1(f) and 6.2(e) above, the balance credited to
his or her Account will be distributed to the Participant in a single lump
payment within the calendar month following the calendar month of the
Participant’s Separation from Service date,
9.3    Death.
(c)
In the event that a Participant Separates from Service by reason of his or her
death, subject to Sections 6.1(f) and 6.2(e) above, the balance credited to his
or her Account will be distributed to the Participant’s designated beneficiary
in a single lump payment within the calendar month following the calendar month
of the Participant’s death.

(d)
In the event a Participant dies after the commencement of installment payments,
but prior to the completion of all such payments due and owing hereunder,
subject to Sections 6.1(f) and 6.2(e) above, the remaining balance credited to
his or her Account will be distributed to the Participant’s designated
beneficiary in a single lump payment within the calendar month following the
calendar month of the Participant’s death.

9.4    Designated Beneficiary.
(a)
The Participant may name a beneficiary or beneficiaries to receive the balance
of the Participant’s Deferred Compensation Account in the event of the
Participant’s death prior to the payment of the Participant’s entire Deferred
Compensation Account. To be effective, any beneficiary designation must be filed
in writing with the Plan Administrative Committee in accordance with rules and
procedures adopted by the Plan Administrative Committee for that purpose.

(b)
A Participant may revoke an existing beneficiary designation by filing another
written beneficiary designation with the Plan Administrative Committee. The
latest beneficiary designation received by the Plan Administrative Committee
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Plan
Administrative Committee prior to the Participant’s death.

(c)
If no beneficiary is named by a Participant, or if the Participant survives all
of the Participant’s named beneficiaries and does not designate another
beneficiary, the Participant’s Deferred Compensation Account shall be paid in
the following order of precedence:

(iv)
The Participant’s spouse;

(v)
The Participant’s children (including adopted children) per stirpes; or


15



--------------------------------------------------------------------------------




(vi)
The Participant’s estate.

SECTION 10
Forfeiture of Benefits
9.5    Notwithstanding anything in this Plan to the contrary, if the Plan
Administrative Committee, in its sole discretion, determines that
(a)
the Participant’s employment with the Participating Employer has been terminated
for Good Cause or,

(b)
if at any time during which a Participant is entitled to receive payments under
the Plan, the Participant has breached any of his or her post-employment
obligations, including, but not limited to, any restrictive covenants or
obligations under any agreement and general release,

then the Plan Administrative Committee may cause the Participant’s entire
interest in benefits attributable to Discretionary Matching Contributions or
Discretionary Employer Contributions, or any portion thereof, and any earnings
thereon, to be forfeited and discontinued, or may cause the Participant’s
payments of benefits under the Plan to be limited or suspended for such other
period the Plan Administrative Committee finds advisable under the
circumstances, and may take any other action and seek any other relief the Plan
Administrative Committee, in its sole discretion, deems appropriate, to the
extent any such action would not result in a violation of Section 409A of the
Code.
9.6    “Good Cause” means the Participant’s fraud, dishonesty, or willful
violation of any law or significant policy of the Participating Employer that is
committed in connection with the Participant’s employment by or association with
the Company or Affiliate. Whether a Participant has been terminated for Good
Cause shall be determined by the Plan Administrative Committee.
Regardless of whether a Participant’s employment initially was considered to be
terminated for any reason other than Good Cause, the Participant’s employment
will be considered to have been terminated for Good Cause for purposes of this
Plan if the Plan Administrative Committee subsequently determines that the
Participant engaged in an act constituting Good Cause.
9.7    The decision of the Plan Administrative Committee shall be final. The
omission or failure of the Plan Administrative Committee to exercise this right
at any time shall not be deemed a waiver of its right to exercise such right in
the future. The exercise of discretion will not create a precedent in any future
cases.
SECTION 10    
Claims Procedures
10.1    All claims for benefits under the Plan shall be submitted, in writing,
to the Plan Administrative Committee on forms prescribed by the Plan
Administrative Committee and must be signed by the Participant or, in the case
of a death benefit, by Participant’s Beneficiary or legal representative. Any
Participant or Beneficiary who disputes the amount of his or her entitlement to
Plan benefits must file a claim in writing within two-hundred seventy (270) days
of the event that the Participant or Beneficiary is asserting constitutes an
entitlement to such Plan benefits or, if later, within ninety (90) days of the
date the payment is due. Failure by the Participant or Beneficiary to submit
such claim within such time periods shall bar the Participant or Beneficiary
from any claim for benefits under the Plan as the result of the occurrence of
such event or the failure to make such payment. In no event shall the
Participant or other claimant be entitled to challenge a decision of the Plan
Administrative Committee with respect to a claim unless and until the claims
procedures herein have been complied with and exhausted. Each claim shall be
approved or disapproved by the Plan Administrative Committee within ninety (90)
days of the Plan Administrative Committee’s receipt of each such claim. However,
if special circumstances require an extension of time for the Plan
Administrative Committee to

16



--------------------------------------------------------------------------------




process the claim, the ninety (90) day period may be extended for an additional
ninety (90) days. Prior to the termination of the initial ninety (90) day
period, the Plan Administrative Committee shall provide the claimant with a
written notice setting forth the reason for the extension. The notice shall
indicate the special circumstance requiring the extension of time and the date
by which the Plan Administrative Committee expects to render the benefit
determination.
10.2    In the event any claim (or benefit) is denied in whole or in part, the
Plan Administrative Committee shall, within the time period described in Section
11.1 above, notify the claimant in writing of such denial and of the claimant’s
right to a review by the Plan Administrative Committee and shall set forth, in a
manner calculated to be understood by the claimant, specific reasons for such
denial; including specific references to the Plan provisions on which the denial
is based; descriptions of, and reasons for, any material or information
necessary for the claimant to perfect his claim for review; and an explanation
of the Plan’s review procedure and time limits applicable to such procedures,
including the claimant’s right to bring civil action following an adverse
benefit determination on review.
10.3    Any person whose application is denied in whole or in part may appeal to
the Plan Administrative Committee for a review of such denial. Such appeal shall
be made by submitting to the Plan Administrative Committee, within sixty (60)
days of the receipt of initial denial, a written statement requesting a review
of such denial and setting forth the grounds on which such appeal is made and
any issues or comments which the claimant deems pertinent to his application.
The claimant shall have the opportunity to submit written comments, documents
and records relating to the claim and shall have reasonable access to and copies
of documents and records relevant to the claim, upon request and free of charge.
The Plan Administrative Committee shall make an independent determination of the
claimant’s eligibility for benefits within sixty (60) days of such appeal and
shall give written notice to the claimant of its determination on review within
such time period. If there are special circumstances requiring an extension of
time for processing, a decision shall be rendered within one hundred twenty
(120) days after receipt of the request for review. If an extension of time is
required, the Plan Administrative Committee will provide the claimant with
written notification of the special circumstances involved and the date by which
the Plan Administrative Committee expects to render a final decision. The
decision of the Plan Administrative Committee on any appeal for benefits shall
be final and conclusive. If a claimant’s request is wholly or partially denied
on review, the Plan Administrative Committee must give written notice to the
claimant that contains the specific reasons for the denial, the Plan provisions
on which the denial is based, a description of the Plan’s claim review
procedures and the time limits applicable thereto, including the claimant’s
right to bring civil action.
10.4    Notwithstanding the claims procedure set forth in Sections 11.1, 11.2
and 11.3 above, the following claims procedure shall apply for any claim based
on a Disability.
(c)
If a Participant applies for a benefit under the Plan based on a Total
Disability, and in the event a claim for benefits is wholly or partially denied
by the Plan Administrative Committee, the Plan Administrative Committee shall,
within a reasonable period of time, but no later than forty-five (45) days after
receipt of the claim, notify the claimant in writing of the denial of the claim.
This forty-five (45) day period may be extended up to thirty (30) days if such
an extension is necessary due to matters beyond the control of the Plan, and the
claimant is notified, prior to the expiration of the initial forty-five (45) day
period, of the circumstances requiring the extension of time and the date by
which the Plan Administrative Committee expects to render a decision. If, prior
to the end of the first thirty (30) day extension period, the Plan
Administrative Committee determines that, due to matters beyond the control of
the Plan, a decision cannot be rendered within that extension period, the period
for making the determination may be extended for up to an additional thirty (30)
days, provided that the Plan Administrative Committee notifies the claimant,
prior to the expiration of the first thirty (30) days extension period, of the
circumstances requiring the extension and the date as of which the Plan
Administrative Committee expects to render a decision. In the case of any
extension, the notice of extension also shall specifically explain the standards
on which entitlement to a benefit upon Total Disability is based, the unresolved
issues that prevent a decision on the claim, and the additional information
needed to resolve those issues, and the claimant shall be afforded at least
forty-five (45) days within which to provide the specified information, if any.


17



--------------------------------------------------------------------------------




(d)
If the Plan Administrative Committee denies the claim for a Total Disability
benefit in whole or in part, the claimant shall be provided with written notice
of the denial stating the specific reason for the denial; reference to the
specific Plan provisions on which the denial is based; a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and a
description of the Plan’s review procedures (as set forth below) and the time
limits applicable to such procedures, including the claimant’s right to bring
civil action following an adverse benefit determination. If an internal rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination, either the specific rule, guideline, protocol, or other
similar criterion shall be provided to the claimant free of charge, or the
claimant shall be informed that such rule, guideline, protocol, or other
criterion shall be provided free of charge upon request.

(e)
If the claim for a Total Disability benefit is denied in full or in part, the
claimant shall have the right to appeal the decision by sending a written
request for review to the Plan Administrative Committee within one hundred
eighty (180) days of his receipt of the claim denial notification. The claimant
may submit written comments, documents, records, and other information relating
to his or her claim for benefits. Upon request, the claimant shall be provided
free of charge and reasonable access to, and copies of, all documents, records
and other information relevant to his claim.

(f)
Upon receipt of the claimant’s appeal of the denial of his claim, the Plan
Administrative Committee shall conduct a review that takes into account all
comments, documents, records, and other information submitted by the claimant or
his authorized representative relating to the claim, without regard to whether
such information was submitted or considered in the initial benefit
determination. The review shall not afford deference to the initial benefit
determination and shall be conducted by an individual who is neither the
individual who made the adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual. The Plan Administrative
Committee shall consult a medical professional who has appropriate training and
experience in the field of medicine relating to the claimant’s disability and
who is neither consulted as part of the initial denial nor is the subordinate to
such individual and shall identify the medical or vocational experts whose
advice is obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decisions. If a claim is denied
due a medical judgment, the Plan Administrative Committee will consult with a
healthcare professional who has appropriate training and experience in the field
of medicine involved in the medical judgment. The healthcare professional
consulted will not be the same person consulted in connection with the initial
benefit decision (nor be the subordinate of that person). The decision on review
also will identify any medical or vocational experts who advised the Company’s
benefits department in connection with the original benefit decision, even if
the advice was not relied upon in making the decision.

(g)
The Plan Administrative Committee shall notify the claimant of its determination
on review within a reasonable period of time, but generally not later than
forty-five (45) days after receipt of the request for review, unless the Plan
Administrative Committee determines that special circumstances require an
extension of time for processing the claim. If the Plan Administrative Committee
determines that an extension of time for processing is required, written notice
of the extension will be furnished to the claimant prior to the termination of
the initial forty-five (45) day period. In no event shall such extension exceed
a period of forty-five (45) days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring extension of
time and the date by which the Plan Administrative Committee expects to render
the determination on review.

(h)
If the Plan Administrative Committee denies the claim on appeal, it shall notify
the claimant in a manner to be understood by him of the specific reason or
reasons for the adverse determination; reference to the specific Plan provisions
on which the adverse determination is based; a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to his claim;
and a statement indicating the claimant’s right to file a lawsuit upon
completion of the claims procedure process. If an internal rule, guideline,
protocol, or other similar criterion


18



--------------------------------------------------------------------------------




was relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion shall be provided free of
charge, or the claimant may be informed that such rule, guideline, protocol, or
other criterion shall be provided free of charge upon request.
10.5    The Participant or other claimant shall only have ninety (90) days from
the date of receipt of the Plan Administrative Committee’s final decision on
review in which to file suit regarding a claim for benefits under the Plan. If
suit is not filed within such ninety (90) days, it shall be forever barred. The
Plan Administrative Committee’s decisions made hereunder shall be final and
binding on all interested parties.
SECTION 11    
Amendment or Termination of the Plan
11.1    The Plan Administrative Committee may, in its sole discretion,
terminate, suspend or amend this Plan at any time or from time to time, in whole
or in part, with respect to any Participants or beneficiaries whether or not
payments have commenced to such Participants or beneficiaries. Notwithstanding
the foregoing, no amendment, termination, or suspension of the Plan will affect
a Participant’s right to receive vested amounts previously deferred under the
Plan or fail to be in compliance with Section 409A of the Code.
11.2    In the event the Plan is terminated and liquidated in accordance with
the requirements described in Treasury Regulation Section 1.409A-3(j)(4)(ix),
the Plan Administrative Committee shall distribute the remaining amounts in
Participants’ Accounts at such times and in such ways as the Plan Administrative
Committee, in its sole discretion, may deem appropriate.
SECTION 12    
Unfunded Plan; Change in Control
12.1    Unfunded Plan. Nothing in this Plan shall be construed as giving any
Participant, or his or her legal representative or designated beneficiary, any
claim against any specific assets of the Company or any of its affiliated
companies or as imposing any trustee relationship upon the Company or any of its
affiliated companies in respect of the Participant. The Participating Employers
shall not be required to segregate any assets in order to provide for the
satisfaction of the obligations hereunder. Investments deemed held in the
Accounts shall continue to be a part of the general funds of the applicable
Participating Employers, and no individual or entity other than the
Participating Employer shall have any interest whatsoever in such funds. If and
to the extent that the Participant or his or her legal representative or
designated beneficiary acquires a right to receive any payment pursuant to this
Plan, such right shall be no greater than the right of an unsecured general
creditor of the applicable Participating Employer.
12.2    Rabbi Trust. The Participating Employers shall establish a trust (or
trusts) for the purpose of providing funds for the payment of the amounts
credited to Participants under the Plan subject to the following rules:
(i)
Such trust(s) shall be an irrevocable grantor trust containing provisions which
are the same as, or are similar to, the provisions contained in the model “rabbi
trust” set forth in Internal Revenue Service Revenue Procedure 92-64 (or any
successor guidance issued by the IRS).

(j)
The Participating Employers shall make contributions to the trust(s) equal to
the amount of the Compensation Deferrals, Discretionary Matching Contributions
and Discretionary Employer Contributions as soon as practicable, but in no event
later five (5) business days, following the date on which such contributions are
credited to Participants’ Accounts.


19



--------------------------------------------------------------------------------




(k)
The Participating Employers shall pay all costs relating to the establishment
and maintenance of the trust(s) and the investment of funds held in such
trust(s).

12.3    Chance in Control. In the event of a Change in Control, the
Participating Employers shall, as soon as possible, but in no event later than
five (5) business days following a Change in Control, make an irrevocable
contribution to the trust(s) established pursuant to Section 13.2 in an amount
that is sufficient to pay the total amount credited to all Accounts under the
Plan as of the date of the Change in Control.
SECTION 13    
Miscellaneous Provisions
13.1    Acceleration or Delay of Payments Permitted Under Code Section 409a.
(l)
Acceleration of Payments. The Plan Administrative Committee may, its discretion,
accelerate the payment of all or a portion of a Participant’s vested Account
prior to the time specified in this Plan to the extent such acceleration is
permitted by Treasury Regulation Section 1.409A-3(j)(4). Such permitted
accelerations shall include payments to comply with domestic relations orders,
payments to comply with conflicts of interest laws, payment of employment taxes,
payment upon income inclusion under Code Section 409A, and/or such other
circumstances as are permitted by Section 409A and the Treasury Regulations
thereunder.

(m)
Delay of Payments. The Plan Administrative Committee may, in its discretion,
delay the payment of all or a portion of a Participant’s Account in such
circumstances as may be permitted under Code Section 409A.

13.2    Benefits Non-Assignable. Benefits under the Plan may not be anticipated,
assigned or alienated, and will not be subject to claims of a Participant’s
creditors by any process whatsoever, except as specifically provided in this
Plan or by the Plan Administrative Committee in its sole discretion.
13.3    Right to Withhold Taxes. The Participating Employers shall have the
right to withhold such amounts from any payment under this Plan as it determines
necessary to fulfill any federal, state, or local wage or compensation
withholding requirements.
13.4    No Right to Continued Employment. Neither the Plan, nor any action taken
under the Plan, shall confer upon any Participant any right to continuance of
employment by the Company or any of its Affiliates nor shall it interfere in any
way with the right of the Company or any of its Affiliates to terminate any
Participant’s employment at any time for any reason.
13.5    Mental or Physical Incompetency. If the Plan Administrative Committee
determines that any person entitled to payments under the Plan is incompetent by
reason of physical or mental disability, as established by a court of competent
jurisdiction, the Plan Administrative Committee may cause all payments
thereafter becoming due to such person to be made to any other person for his or
her benefit, without responsibility to follow the application of amounts so
paid. Payments made pursuant to this Section shall completely discharge the Plan
Administrative Committee and the Participating Employer.
13.6    Unclaimed Benefit. Each Participant shall keep the Plan Administrative
Committee informed in writing of his or her current address and the current
address of his or her beneficiary. The Plan Administrative Committee shall not
be obligated to search for the whereabouts of any person. If the location of a
Participant is not made known to the Plan Administrative Committee within three
(3) years after the date on which payment of the Participant’s Account may first
be made, payment may be made as though the Participant had died at the end of
the three (3) year period. If, within one additional year after such three (3)
year period has elapsed, or, within three years after the actual death of

20



--------------------------------------------------------------------------------




a Participant, the Plan Administrative Committee is unable to locate any
designated beneficiary of the Participant, then the Participating Employer shall
have no further obligation to pay any benefit hereunder to such Participant or
beneficiary or any other person and such benefit shall be irrevocably forfeited.
13.7    Suspension of Payments. If any controversy, doubt or disagreement should
arise as to the person to whom any distribution or payment should be made, the
Plan Administrative Committee, in its discretion, may, without any liability
whatsoever, retain the funds involved or the sum in question pending settlement
or resolution to the Plan Administrative Committee’s satisfaction of the matter,
or pending a final adjudication by a court of competent jurisdiction.
13.8    Governing Laws. The provisions of the Plan shall be construed,
administered and enforced according to applicable Federal law and the laws of
State of South Carolina.
13.9    Severability. The provisions of the Plan are severable. If any provision
of the Plan is deemed legally or factually invalid or unenforceable to any
extent or in any application, then the remainder of the provision and the Plan,
except to such extent or in such application, shall not be affected, and each
and every provision of the Plan shall be valid and enforceable to the fullest
extent and in the broadest application permitted by law.
13.10    No Other Agreements or Understandings. This Plan represents the sole
agreement between the Participating Employers and Participants concerning its
subject matter, and it supersedes all prior agreements, arrangements,
understandings, warranties, representations, and statements between or among the
parties concerning its subject matter.
13.11    Section 409A of the Code. The Company intends that the Plan comply with
the requirements of Section 409A of the Code and shall be operated and
interpreted consistent with that intent. Notwithstanding the foregoing, the
Company makes no representation that the Plan complies with Section 409A of the
Code and shall have no liability to any Participant for any failure to comply
with Section 409A of the Code. This Plan shall constitute an “account balance
plan” as defined in Treasury Regulation Section 31.3121(v)(2)-1(c)(1)(ii)(A).
For purposes of Section 409A of the Code, all amounts deferred under this Plan
shall be aggregated with amounts deferred under other account balance plans.
IN WITNESS WHEREOF, the Company has caused this amended and restated Plan to be
executed by its duly authorized officer as of the 5th day of December, 2014.
SCANSOURCE, INC.
(the “Company”)
By:    /s/ Charles Mathis
Title:    Executive Vice President and    Chief Financial Officer
ATTEST:
By: /s/ John Harvey
Title: VP of Worldwide Human Resources





21

